DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 12/16/2020 has been entered.  Claims 1 – 20 remain pending in the application.   
The Applicant’s amendment has overcome each and every claim objection and 35 U.S.C. 112(b) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 11 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.
Please see below for the new 35 U.S.C. 103 rejection of Claims 1 and 11, in which Winkel et al. (U.S. Pre-Grant Publication No. 2002/0141879) is modified in view of Chen (U.S. Patent No. 7,545,641) to teach the amended claim limitations. 
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the electronic enclosure” in line 2.  There is insufficient antecedent basis for “the electronic enclosure” in the claim.  Line 4 recites “an associated electronic enclosure”.  
In the Office Action mailed 09/18/2020, the Examiner interpreted there to be two separate electronic enclosures, the electronic enclosure in which the electronic enclosure cooling containment was implemented and the associated electronic enclosure of the moveable airflow baffle.
In light of the Applicant’s amendment, the Examiner’s interpretation has changed.  Instead of there being two separate electronic enclosures, there is only electronic enclosure.  “The electronic enclosure” of line 2 and “the associated electronic enclosure” of line 4 are referencing the same electronic enclosure.  This is further supported by the Applicant’s specification.  
For purposes of examination, the Examiner interprets “the electronic enclosure” in line 2 to be “an associated electronic enclosure” and “an associated electronic enclosure” in line 4 to be “the associated electronic enclosure”.
Claims 2 – 10 are rejected for their dependency on Claim 1.
Claim 2 recites “the electronic enclosure” in line 2.  In light of the Examiner’s interpretation of the electronic enclosure” and “the associated electronic enclosure” in Claim 1 above, the Examiner interprets “the electronic enclosure” to be “the associated electronic enclosure”. 
Claim 7 recites “a cover of the associated electronic enclosure” in line 2.   Antecedent basis for “a top cover” was previously established in Claim 1, from which Claim 7 depends.  
It is unclear if “a cover” is a second cover, or is referencing the “top cover” of Claim 1.
In light of the Examiner’s interpretation of “the electronic enclosure” and “the associated electronic enclosure” in Claim 1 above, the Examiner interprets “a cover” in line 2 to be “the top cover”. 
Claim 9 recites “a cover of the associated electronic enclosure” in lines 2-3.   Antecedent basis for “a top cover” was previously established in Claim 1, from which Claim 9 depends.  
It is unclear if “a cover” is a second cover, or is referencing the “top cover” of Claim 1.
In light of the Examiner’s interpretation of “the electronic enclosure” and “the associated electronic enclosure” in Claim 1 above, the Examiner interprets “a cover” in lines 2-3 to be “the top cover”. 
Claim 11 recites the limitation “the electronic enclosure” in line 2.  There is insufficient antecedent basis for “the electronic enclosure” in the claim.  Line 4 recites “an associated electronic enclosure”.  
In the Office Action mailed 09/18/2020, the Examiner interpreted there to be two separate electronic enclosures, the electronic enclosure in which the electronic enclosure cooling containment was implemented and the associated electronic enclosure of the moveable airflow baffle.
In light of the Applicant’s amendment, the Examiner’s interpretation has changed.  Instead of there being two separate electronic enclosures, there is only electronic 
For purposes of examination, the Examiner interprets “the electronic enclosure” in line 2 to be “an associated electronic enclosure” and “an associated electronic enclosure” in line 4 to be “the associated electronic enclosure”.
Claims 12 – 20 are rejected for their dependency on Claim 11.
Claim 14 recites “a cover of the associated electronic enclosure” in line 2.   Antecedent basis for “a top cover” was previously established in Claim 11, from which Claim 14 depends.  
It is unclear if “a cover” is a second cover, or is referencing the “top cover” of Claim 11.
In light of the Examiner’s interpretation of “the electronic enclosure” and “the associated electronic enclosure” in Claim 11 above, the Examiner interprets “a cover” in line 2 to be “the top cover”. 
Claim 16 recites “a cover of the associated electronic enclosure” in line 3.   Antecedent basis for “a top cover” was previously established in Claim 1, from which Claim 9 depends.  
It is unclear if “a cover” is a second cover, or is referencing the “top cover” of Claim 1.
In light of the Examiner’s interpretation of “the electronic enclosure” and “the associated electronic enclosure” in Claim 11 above, the Examiner interprets “a cover” in line 3 to be “the top cover”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 11, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (U.S. Pre-Grant Publication No. 2002/0141879) in view of Chen (U.S. Patent No. 7,545,641).
Regarding Claim 1, Winkel shows (Figures 2 and 3):
A structure (5) for implementing electronic enclosure cooling containment for concurrent maintenance actions with a top cover (the top cover of the exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013; it is noted that in order to hot-swap the fans 15, it is inherent the top cover of the computer server is removeable) of an associated electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013) removed comprising:
a moveable airflow baffle (54) being attached to (as illustrated in Figure 2, 54 is attached to 10, which is mounted inside the exterior enclosure of the computer server) the associated electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013);
the moveable airflow baffle (54) being moved to an open position (open position is the vertical position of 54 illustrated in Figure 2) over at least a partial length (as illustrated in Figure 2, the vertical position of 54 extends over the entire length of 15; it is noted the Examiner interprets the length of the leftmost 15 in Figure 2 being the distance from the side nearest the left sidewall of 10 to the side nearest the left 35) of a replaceable component (15) for concurrent maintenance actions (15 is hot-pluggable; the hot-plugging 
during normal operations (normal operations of 15 illustrated by the middle and right 15s in Figure 2), the moveable airflow baffle (54) hangs down (as illustrated in Figure 2, during normal operations, 54 hangs down in a horizontal position over the entire length of 15) over at least a partial length (as illustrated in Figure 2, the horizontal position of 54 extends over the entire length of 15; it is noted the Examiner interprets the length of the middle 15 in Figure 2 being the distance from the side nearest the left 35 to the side nearest the right 35 and the length of the rightmost 15 being the distance from the side nearest the right 25 to the side nearest the right sidewall of 10) of the replaceable component (15), and
airflow (the flow of air through the computer server for purposes of cooling) flowing through the associated electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013).
Further, as illustrated in Figure 1, the moveable airflow baffle (54) is located on the top surface (the top surface of 50, as illustrated in Figure 1) of the fan assembly (assembly formed by 5 and 10) such that any airflow (the flow of air through the computer server for purposes of cooling ) flowing over the top surface (the top surface of 50, as illustrated in Figure 1) of the fan assembly (assembly formed by 5 and 10) would impact (the airflow 
However, Winkel lacks showing the orientation of the fan assembly within the associated electronic enclosure to determine if the airflow flows over the top surface of the fan assembly for the moveable airflow baffle to be impacted by at least a portion of the airflow flowing through the associated electronic enclosure. 
In the same field of endeavor of electronic enclosures with electronic enclosure cooling, Chen teaches (Figure 1):
It is known to mount a fan assembly (20, 30, 50) inside an associated electronic enclosure (10) having a top cover (the top cover of 10 that abuts 40), wherein a top surface (32) of the fan assembly (20, 30, 50) includes shock absorber elements (40).
As illustrated in Figure 1, with this mounting configuration, there is a gap (gap between 32 and the top cover of 10 being the depth of 40) between the top surface (32) and the top cover (the top cover of 10 that abuts 40) through which airflow (air flowing through 10) can flow. 
Further, “the shock absorber elements 40 of the present invention provide effectiveness to substantially absorb vibration, and is able to effectively minimize noise and prevent the risk of internal components of the computer housing 10 from coming loose”, Col. 3, lines 55-61. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the fan assembly shown by Winkel to include shock absorber elements, thus creating a gap between the top surface of the fan assembly and the top cover of the associated electronic enclosure through which air can flow, taught by 

Regarding Claim 2, Winkel shows (Figures 2 and 3):
The moveable airflow baffle (54) maintains typical airflow (whether fan assemblies 15 are in an operational state or a failed state, baffle 54 maintains the typical airflow of the associated fan assembly when the top cover of the computer server is off because fan assemblies 15 are hot-pluggable) in the electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013) for a period of time (the period of time between the top cover being removed and the fan assembly 15 being removed through the opening between 56 and 58 in 10) after the top cover (the top cover of the exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013; it is noted that in order to hot-swap the fans 15, it is inherent the top cover of the computer server is removeable) is removed.

Regarding Claim 3, Winkel shows (Figures 2 and 3):
The moveable airflow baffle (54) being attached to the associated electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013) includes the moveable airflow baffle (54) attached to one of a chassis (as illustrated in Figure 2, 10 is a chassis/frame for the fan assemblies). 

Regarding Claim 4, Winkel shows (Figures 2 and 3):
The moveable airflow baffle (54) includes a hinged attachment (as illustrated in Figure 2, 54 to 10 hinged along the rear lateral side in order to rotate from the closed horizontal 

Regarding Claim 5, Winkel shows (Figures 2 and 3):
A free end (the front lateral side of 54 is a free end, as illustrated in Figure 2) of the moveable airflow baffle (54) free floating (because the front lateral side of 54 is not attached to anything, this end free floats during normal operations) during normal operations (normal operations of 15 illustrated by the middle and right 15s in Figure 2).

Regarding Claim 6, Winkel shows (Figures 2 and 3):
A free end (the front lateral side of 54 is a free end, as illustrated in Figure 2) of the moveable airflow baffle (54) held open (as illustrated in Figure 2, 54 is held in the open position by 15) when moved to the open position (open position is the vertical position of 54 illustrated in Figure 2) and the free end (the front lateral side of 54 is a free end, as illustrated in Figure 2) of the moveable airflow baffle (54) returning to its position (54 returns to its horizontal position after removal of 15 because 15 is no longer holding 54 open) for normal operations (normal operations of 15 illustrated by the middle and right 15s in Figure 2) when the moveable airflow baffle (54) is not held open. 

Regarding Claim 7, the combination of Winkel (Figures 2 and 3) and Chen (Figure 1) teaches:
The moveable airflow baffle (Winkel: 54) prevents (Winkel: due to the vertical orientation of 54 in the open position, the top cover of the exterior enclosure of the computer server would be prevented from attaching; it is noted Winkel’s 54, in the open 

Regarding Claim 8, Winkel shows (Figures 2 and 3):
The moveable airflow baffle (54) includes a plastic moveable airflow baffle (it is inherent the material 54 is made of is a plastic material). 

Regarding Claim 9, the combination of Winkel (Figures 2 and 3) and Chen (Figure 1) teaches:
The moveable airflow baffle (Winkel: 54) is formed of a flexible material (Winkel: it is inherent 54 is made of a plastic material) having sufficient rigidity and strength (Winkel: as illustrated in Figure 2, the plastic material of 54 has sufficient rigidity and strength to maintain its vertical position against gravity; therefore, the plastic material has the rigidity and strength to prevent the top cover of the exterior enclosure from being installed while 54 is being removed) to prevent (Winkel: due to the vertical orientation of 54 in the open position, the top cover of the exterior enclosure of the computer server would be 

Regarding Claim 11, Winkel shows (Figures 2 and 3):
A method (method illustrated in Figures 2 and 3) for implementing electronic enclosure cooling containment for concurrent maintenance actions with a top cover (the top cover of the exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013; it is noted that in order to hot-swap the fans 15, it is inherent the top cover of the computer server is removeable) of an associated electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013) removed comprising:
providing (as illustrated in Figure 2, three 54’s are provided) a moveable airflow baffle (54) being attached to (as illustrated in Figure 2, 54 is attached to 10) the associated electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013);
moving (as illustrated in Figure 2, the left 54 is moved from the horizontal position to the vertical position) the moveable airflow baffle (54) to an open position (open position is the vertical position of 54 illustrated in Figure 2) over at least a partial length (as illustrated in Figure 2, the vertical position of 54 extends over the entire length of 15; it is noted the Examiner interprets the length of the leftmost 15 in Figure 2 being the distance from the side nearest the left sidewall of 10 to the side nearest the left 35) of a replaceable component (15) for concurrent maintenance actions (15 is hot-pluggable; the hot-plugging technique, sometimes known as hot swapping, enables the repair or replacement of computer system parts without disturbing the operation of the system, Paragraph 0002), without being detached or removed (as illustrated in Figure 2, 54 is still attached to 10 during the hot-pluggable repair or replacement of 15) from the associated electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013); and
during normal operations (normal operations of 15 illustrated by the middle and right 15s in Figure 2), providing (as illustrated by the middle and right 54’s in Figure 2, during normal operations, 54 is provided in the horizontal position enabling gravity to maintain the baffle in the hanging position) the moveable airflow baffle (54) to hang down (as illustrated in Figure 2, during normal operations, 54 hangs down in a horizontal position over the entire length of 15) over at least a partial length (as illustrated in Figure 2, the horizontal position of 54 extends over the entire length of 15; it is noted the Examiner interprets the length of the middle 15 in Figure 2 being the distance from the side nearest the left 35 to the side nearest the right 35 and the length of the rightmost 15 being the distance from the side nearest the right 25 to the side nearest the right sidewall of 10) of a replaceable component (15) , and
airflow (the flow of air through the computer server for purposes of cooling) flowing through the associated electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013).
Further, as illustrated in Figure 1, the moveable airflow baffle (54) is located on the top surface (the top surface of 50, as illustrated in Figure 1) of the fan assembly (assembly formed by 5 and 10) such that any airflow (the flow of air through the computer server for purposes of cooling ) flowing over the top surface (the top surface of 50, as illustrated in Figure 1) of the fan assembly (assembly formed by 5 and 10) would impact (the airflow moving across the top surface of 50 would have an impact on “door” 54 by further pushing down the door or potentially pulling up the door depending on the direction of airflow).
However, Winkel lacks showing the orientation of the fan assembly within the associated electronic enclosure to determine if the airflow flows over the top surface of the fan assembly for the moveable airflow baffle to be impacted by at least a portion of the airflow flowing through the associated electronic enclosure. 
In the same field of endeavor of electronic enclosures with electronic enclosure cooling, Chen teaches (Figure 1):
It is known to mount a fan assembly (20, 30, 50) inside an associated electronic enclosure (10) having a top cover (the top cover of 10 that abuts 40), wherein a top surface (32) of the fan assembly (20, 30, 50) includes shock absorber elements (40).
As illustrated in Figure 1, with this mounting configuration, there is a gap (gap between 32 and the top cover of 10 being the depth of 40) between the top surface (32) and the top cover (the top cover of 10 that abuts 40) through which airflow (air flowing through 10) can flow. 
Further, “the shock absorber elements 40 of the present invention provide effectiveness to substantially absorb vibration, and is able to effectively minimize noise and prevent the risk of internal components of the computer housing 10 from coming loose”, Col. 3, lines 55-61. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top surface of the fan assembly shown by Winkel to include shock absorber elements, thus creating a gap between the top surface of the fan assembly and the top cover of the associated electronic enclosure through which air can flow, taught by Chen, to provide effectiveness to substantially absorb vibration and effectively minimize noise and prevent the risk of internal components of the computer housing  from coming loose.

Regarding Claim 13, Winkel shows (Figures 2 and 3):
Providing a hinged attachment (as illustrated in Figure 2, 54 to 10 hinged along the rear lateral side in order to rotate from the closed horizontal position to the open vertical position) to the associated electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013). 

Regarding Claim 14, the combination of Winkel (Figures 2 and 3) and Chen (Figure 1) teaches:
Preventing (Winkel: due to the vertical orientation of 54 in the open position, the top cover of the exterior enclosure of the computer server would be prevented from attaching; it is noted Winkel’s 54, in the open position, would be higher than the top of Chen’s shock absorber elements 40 on which the top cover of the exterior enclosure rests) the top cover (Winkel: the top cover of the exterior enclosure of the computer server to which 10 is 

Regarding Claim 15, Winkel shows (Figures 2 and 3):
Providing a plastic moveable airflow baffle (it is inherent the material 54 is made of is a plastic material). 

Regarding Claim 16, Winkel shows (Figures 2 and 3):
Forming the moveable airflow baffle (54) of a flexible material (it is inherent 54 is made of a plastic material) having sufficient rigidity and strength (as illustrated in Figure 2, the plastic material of 54 has sufficient rigidity and strength to maintain its vertical position against gravity; therefore, the plastic material has the rigidity and strength to prevent a cover from being installed while 54 is being removed) to prevent (Winkel: due to the vertical orientation of 54 in the open position, the top cover of the exterior enclosure of the computer server would be prevented from attaching; it is noted Winkel’s 54, in the open position, would be higher than the top of Chen’s shock absorber elements 40 on which the top cover of the exterior enclosure rests) the top cover (Winkel: the top cover of the exterior enclosure of the computer server to which 10 is internally attached, Paragraph 

Regarding Claim 17, Winkel shows (Figures 2 and 3):
Providing the moveable airflow baffle (54) to maintain typical airflow (whether fan assemblies 15 are in an operational state or a failed state, baffle 54 maintains the typical airflow of the associated fan assembly when the top cover of the computer server is off because fan assemblies 15 are hot-pluggable) in the associated electronic enclosure (exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013) for a period of time (the period of time between the top cover being removed and the fan assembly 15 being removed through the opening between 56 and 58 in 10) after the top cover (the top cover of the exterior enclosure of the computer server to which 10 is internally attached, Paragraph 0013; it is noted that in order to hot-swap the fans 15, it is inherent the top cover of the computer server is removeable) is removed.

Regarding Claim 18, Winkel shows (Figures 2 and 3):
Providing a free end (the front lateral side of 54 is a free end, as illustrated in Figure 2) of the moveable airflow baffle (54) free floating (because the front lateral side of 54 is not 

Regarding Claim 19, Winkel shows (Figures 2 and 3):
Providing a free end (the front lateral side of 54 is a free end, as illustrated in Figure 2) of the moveable airflow baffle (54) held open (as illustrated in Figure 2, 54 is held in the open position by 15) when moved to the open position (open position is the vertical position of 54 illustrated in Figure 2).

Regarding Claim 20, Winkel shows (Figures 2 and 3):
Providing a free end (the front lateral side of 54 is a free end, as illustrated in Figure 2) of the moveable airflow baffle (54) returning to its position (54 returns to its horizontal position after removal of 15 because 15 is no longer holding 54 open) for normal operations (normal operations of 15 illustrated by the middle and right 15s in Figure 2) when the moveable airflow baffle (54) is not held open. 

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Winkel et al. (U.S. Pre-Grant Publication No. 2002/0141879) and Chen (U.S. Patent No. 7,545,641), as recited in Claims 1 and 11 above, in view of Goergen et al. (U.S. Patent No. 10,588,241).
Regarding Claim 10, Winkel shows (Figures 2 and 3):
A free end (the front lateral side of 54 is a free end, as illustrated in Figure 2) of the moveable airflow baffle (54), wherein the free end (the front lateral side of 54 is a free end, as illustrated in Figure 2) is used to move (to open 54 to access 15, an operator pulls up on the free end of 54) the moveable airflow baffle (54). 
However, WInkel lacks showing the moveable airflow baffle includes a finger loop used to assist moving the moveable airflow baffle.
Goergen teaches (Figure 1):
It is known in the electronic cooling system (cooling fan control in a modular electronic system, title) art to provide
a fan cover (16) that includes a finger loop (17; it is noted a finger could be looped around the handle) used to assist moving (a handle 17 for ease of removal of the module, Col. 3, lines 46-47) the fan cover (16).
Further, the handle 17 is provided for ease of remove of the module, Col. 3, lines 46-47. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the moveable airflow baffle shown by Winkel to include a finger loop, as taught by Goergen, to make it easier for an operator to move the moveable airflow baffle to access the fan for maintenance. 

Regarding Claim 12, Winkel shows (Figures 2 and 3):
Providing a free end (the front lateral side of 54 is a free end, as illustrated in Figure 2) of the moveable airflow baffle (54), wherein the free end (the front lateral side of 54 is a free end, as illustrated in Figure 2) is used to move (to open 54 to access 15, an operator pulls up on the free end of 54) the moveable airflow baffle (54). 
However, WInkel lacks showing the moveable airflow baffle includes a finger loop used to assist moving the moveable airflow baffle.
Goergen teaches (Figure 1):
It is known in the electronic cooling system (cooling fan control in a modular electronic system, title) art to provide
a fan cover (16) that includes a finger loop (17; it is noted a finger could be looped around the handle) used to assist moving (a handle 17 for ease of removal of the module, Col. 3, lines 46-47) the fan cover (16).
Further, the handle 17 is provided for ease of remove of the module, Col. 3, lines 46-47. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the moveable airflow baffle shown by Winkel to include a finger loop, as taught by Goergen, to make it easier for an operator to move the moveable airflow baffle to access the fan for maintenance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
03/11/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746